t c memo united_states tax_court ronald w nelson jr and jennifer j nelson petitioners v commissioner of internal revenue respondent docket no 5323-o2l filed date ronald w nelson jr and jennifer j nelson pro sese karen nicholson sommers and scott a hovey for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike as supplemented respondent moves that this case insofar as it relates to a decision letter concerning equivalent_hearing be dismissed for lack of jurisdiction on the ground that no notice_of_determination under sec_6320 or sec_6330 was - - sent to petitioners with respect to a proposed levy to collect liabilities arising with respect to tax_year as explained in detail below we shall grant respondent’s motion as supplemented background the record establishes and or the parties do not dispute the following a respondent’s notice_of_intent_to_levy on date respondent mailed to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy concerning petitioners’ unpaid tax_liability for the taxable_year the notice_of_intent_to_levy was sent to petitioners by certified mail at their last_known_address see sec_6330 c and was received by them on date petitioners did not respond to the notice_of_intent_to_levy by paying their outstanding tax_liability or making alternative arrangements to pay nor did petitioners request within the requisite period of time consideration by respondent’s appeals_office accordingly on or about date respondent served a notice_of_levy on petitioner jennifer j nelson’s employer unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure b respondent’s notice_of_federal_tax_lien on or shortly after date respondent filed a notice_of_federal_tax_lien with the county recorder for san diego county san diego california see sec_6323 thereafter on date respondent mailed to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice regquired by sec_6320 concerning their unpaid tax_liability for the taxable_year the notice required by sec_6320 was sent to petitioners at their last_known_address see sec_6320 c and was received by them no later than date c petitioners’ reguest for an administrative hearing on or shortly after date petitioners sent to the internal_revenue_service office of appeals appeals_office form request for a collection_due_process_hearing concerning their unpaid tax_liability for the taxable_year petitioners’ reguest for an administrative hearing petitioners filed their request for an administrative hearing in respect of both the notice_of_intent_to_levy and the notice regquired by sec_6320 both the notice_of_federal_tax_lien and the notice required by sec_6320 listed petitioners’ unpaid tax_liability for as dollar_figure - - d the appeals_office hearing the appeals_office concluded that petitioners’ request for an administrative hearing was timely filed in respect of the notice reguired by sec_6320 but was not timely filed in respect of the notice_of_intent_to_levy accordingly on date the appeals_office conducted both an administrative hearing in respect of the notice required by sec_6320 and a so-called equivalent_hearing in respect of the notice_of_intent_to_levy see sec_301_6330-1 q a-c7 proced admin regs be the notice_of_determination and the decision letter on date the appeals_office issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination was issued in respect of the notice required by sec_6320 and it reflected the conclusion of the appeals_office that the filing of the notice_of_federal_tax_lien was an appropriate collection action by respondent the notice_of_determination also advised petitioners that they had days to file a petition with the tax_court seeking judicial review of respondent’s determination regarding the notice required by sec_6320 also on date the appeals_office issued to petitioners a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code the decision letter see sec_301_6330-1 proced admin regs the decision letter was issued in respect of the notice_of_intent_to_levy and it reflected the conclusion of the appeals_office that the notice_of_intent_to_levy was an appropriate collection action by respondent the decision letter also stated in pertinent part your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or f petitioners’ petition and respondent’s motion on date petitioners filed with the court a petition for lien or levy action under code sec_6320 or d see rule b petitioners filed their petition in respect of both the notice_of_intent_to_levy and the notice required by sec_6320 in response to the petition respondent filed a motion to dismiss for lack of jurisdiction and to strike respondent asserts that the court lacks jurisdiction in respect of the notice_of_intent_to_levy on the ground that the decision letter does not constitute a notice_of_determination sufficient to invoke the court’s jurisdiction pursuant to sec_6330 petitioners filed an objection to respondent’s motion to dismiss asserting in pertinent part as follows -- - the hearing of whatever nature was held and it was during that hearing that the issue of and challenge to the underlying liability was raised and is a fait accompli that no notice_of_determination of whatever nature was or was not made is irrelevant to the issue of jurisdiction pursuant to notice this matter was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and argued in support of respondent’s motion to dismiss there was no appearance by or on behalf of petitioners nor did petitioners file a written_statement pursuant to rule c the applicability of which was noted by the court in its order calendaring respondent’s motion for hearing discussion a statutory framework sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay the same after demand the unpaid tax shall be a lien in favor of the united_states upon all property and rights to property belonging to that person sec_6322 provides that the lien imposed under sec_6321 generally arises at the time of assessment however sec_6323 provides that the lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials - sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand for payment the secretary is authorized to collect the tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide protections for taxpayers in tax collection matters sec_6320 and sec_6330 generally provide that the commissioner cannot proceed with collection until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the taxpayer may seek judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6320 and sec_6330 provide in pertinent part that the secretary shall notify a person in writing of his or her right to an appeals_office hearing regarding the secretary’s - - filing of a notice of lien under sec_6323 or the secretary’s intent to levy respectively by mailing the notice required by sec_6320 or sec_6330 as the case may be by certified or registered mail to such person at his or her last_known_address sec_6320 provides that the prescribed notice shall be provided not more than business days after the day on which the notice of lien under sec_6323 is filed further sec_6320 b provides that the prescribed notice shall explain that the person has the right to request an appeals_office hearing during the 30-day period beginning on the day after the 5-day period described in paragraph sec_6330 provides that the prescribed notice shall be provided not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period further sec_6330 b provides that the prescribed notice shall explain that the person has the right to request an appeals_office hearing during the 30-day period under paragraph although the term last_known_address is not defined in the internal_revenue_code we have held that a taxpayer’s last_known_address as the term is used in sec_6213 regarding the proper mailing of a notice_of_deficiency is the address shown on the taxpayer’s most recently filed return absent clear and concise notice of a change_of address see eg 91_tc_1019 see also sec_301 proced admin regs - where the appeals_office issues a determination_letter to the taxpayer following an administrative hearing regarding a lien or levy action sec_6320 by way of cross-reference and d provide that the taxpayer will have days following the issuance of the determination_letter to file a petition for review with the tax_court or a federal district_court we have held that the court’s jurisdiction under sec_6320 and sec_6330 depends on the issuance of a valid determination_letter and the filing of a timely petition for review 116_tc_255 moorhous v commissioner 1t c 114_tc_492 as discussed below we conclude that because respondent did not issue to petitioners a notice_of_determination pursuant to sec_6330 in respect of the notice_of_intent_to_levy we therefore lack jurisdiction over the petition insofar as that matter 1s concerned b petitioners’ failure to make a timely request for an administrative hearing in respect of the notice_of_intent_to_levy on date respondent sent to petitioners a notice_of_intent_to_levy petitioners received the notice_of_intent_to_levy on date the notice informed petitioners that they had days from the date of the notice to file a request for an appeals_office hearing - on date respondent issued to petitioners the notice required by sec_6320 on or shortly after date petitioners submitted to the appeals_office a request for an administrative hearing in respect of both the notice_of_intent_to_levy and the notice required by sec_6320 the 30-day period prescribed in sec_6330 and b for the filing of a timely request for an appeals_office hearing in respect of the notice_of_intent_to_levy expired on monday date see sec_301 l c q a-c3 proced admin regs see also sec_7503 because petitioners’ request for an appeals_office hearing was not timely in respect of the notice_of_intent_to_levy the appeals_office was not obliged to provide petitioners with the administrative hearing contemplated by sec_6330 in respect of that notice on the other hand because petitioners’ request for an appeals_office hearing was timely with respect to the notice required by sec_6320 the appeals_office was obliged to provide petitioners with the administrative hearing contemplated by sec_6320 in respect of that notice indeed the record demonstrates that an administrative hearing was in fact conducted on date in respect of the notice required by sec_6320 a c equivalent_hearing in lieu of a hearing under sec_6330 in respect of the notice_of_intent_to_levy the appeals_office granted petitioners a so-called equivalent_hearing we have previously held that the commissioner’s decision to conduct an equivalent_hearing does not result in a waiver by the commissioner of the time restrictions within which a taxpayer is required to request an appeals_office hearing under sec_6330 in respect of a notice_of_intent_to_levy kennedy v commissioner supra pincite moorhous v commissioner supra pincite d decision letter on date following the equivalent_hearing the appeals_office issued to petitioners a decision letter stating that the notice_of_intent_to_levy was an appropriate collection action by respondent in addition the decision letter unambiguously states that the equivalent_hearing was not intended to serve as an appeals_office hearing within the meaning of sec_6330 on the other hand on date the appeals_office issued to petitioners a notice_of_determination advising petitioners that they had days to file a petition with the tax_court contesting the determination in respect of the notice reguired by sec_6320 as previously discussed because petitioners failed to file a timely request for an appeals_office hearing in respect of the notice_of_intent_to_levy the appeals_office was not obliged to conduct such a hearing in this regard the decision letter issued to petitioners was not and did not purport to be a notice_of_determination pursuant to sec_6320 or sec_6330 see moorhous v commissioner supra kennedy v commissioner supra offiler v commissioner supra pincite be conclusion consistent with the foregoing we shall grant respondent’s motion to dismiss for lack of jurisdiction and to strike as supplemented on the ground that the appeals_office did not issue a determination_letter to petitioners pursuant to sec_6330 due to petitioners’ failure_to_file a timely request for an appeals_office hearing pursuant to sec_6330 b and b in addition we shall strike all references in the petition to the decision letter f postscript regarding sec_6673 because our action granting respondent’s motion will serve to dismiss only a portion of this case we take this opportunity to advise petitioners of the provisions of sec_6673 as relevant herein that section authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or - - groundless the court has indicated its willingness to impose such penalty in lien and levy cases 115_tc_576 and has in fact imposed a penalty ina number of such cases see eg davich v commissioner tcmemo_2002_255 imposing a penalty in the amount of dollar_figure the petition in the present case advances some of the same arguments that led to the imposition of a penalty in davich v commissioner supra petitioners might therefore care to review that case and consider whether it is in their interest to persist in advancing such arguments in order to reflect the foregoing an appropriate order granting respondent’s motion to dismiss for lack of jurisdiction and to strike as supplemented will be issued
